People ex rel. Benjamin v Schiraldi (2021 NY Slip Op 04589)





People ex rel. Benjamin v Schiraldi


2021 NY Slip Op 04589


Decided on August 2, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2021-05310

[*1]The People of the State of New York, ex rel. Joshua Benjamin, on behalf of Edwin Vasquez, petitioner, 
vVincent Schiraldi, etc., respondent.


Janet E. Sabel, New York, NY (Mallory E. Harwood and Joshua Benjamin, pro se, of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and George D. Adames of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application to release Edwin Vasquez upon the posting of a certain insurance company bail bond in the sum of $150,000 or to modify bail by allowing bail to be set in the form of a partially secured surety bond with a deposit of $15,500, upon Richmond County Indictment No. 100/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, disapproving the insurance company bail bond package on public policy grounds, did not constitute an abuse of discretion (see People ex rel. Prieston v Nassau County Sheriff's Dept., 34 NY3d 177, 182), nor did it violate constitutional or statutory standards (see People ex rel. Klein v Krueger, 25 NY2d 497, 499; People ex rel. Greenberg v Warden, Otis Bantum Corr. Ctr., 195 AD3d 739).
The petitioner's remaining contentions are without merit.
AUSTIN, J.P., HINDS-RADIX, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court